I regret the necessity of expressing a dissent from the judgment of reversal. The Court of Appeals unanimously found that the violation of the ordinance of the city by the plaintiff constituted negligence per se, which contributed proximately to cause the injury sustained by plaintiff. That *Page 424 
conclusion is amply supported by the record. The facts emphasized in the majority opinion manifest an indication improperly to impose the rule of comparative negligence, which, of course, has no application here.
WEYGANDT, C.J., and HART, J., concur in the foregoing dissenting opinion.